Citation Nr: 1605601	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  15-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from February 1957 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2015, the appeal was referred to the Director of Compensation and Pension for consideration of entitlement to a TDIU under 38 U.S.C.A. § 4.16(b).

In December 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran's hearing loss is productive of no more than Level II hearing acuity in both ears.

2.  The Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2015).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The issue of an increased rating for hearing loss arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in February 2009, February 2012, and May 2015.  The Veteran contends that his hearing acuity is worse than that recorded on the examination reports.  The examinations were conducted by state-licensed audiologists and include a controlled speech discrimination (Maryland CNC) and puretone audiometry testing.  Aside from the Veteran's bald assertion that the VA examiners failed to accurately measure his hearing acuity, the Board finds no reason to question the adequacy of the examinations.  Accordingly, the Board finds that the examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board notes that the Veteran testified that his hearing loss "is worse now than it has been in the past few years" during the December 2015 hearing.

The Board does not construe the Veteran's statement to mean that his hearing loss has worsened since the most recent VA examination in May 2015, just nine months prior to the hearing, particularly because the worsening preceded the examination by a "few years".  Thus, VA's duty to assist has been met.

Hearing Loss

The Veteran seeks an initial compensable disability rating for hearing loss.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id.

A February 2009 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
40
55
60
46
92
LEFT
35
45
45
65
48
94

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.  The February 2009 VA examiner noted that the Veteran's primary concern was difficulty communicating in all situations.

A February 2012 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
45
55
70
51
96
LEFT
35
40
50
60
46
96

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.  The February 2012 VA examiner noted that the Veteran's primary concerns were asking people to repeat themselves and difficulty in noisy places.

An October 2014 private audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
45
55
75
55
84
LEFT
40
45
60
75
55
88

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  Where hearing loss is at Level II in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

An April 2015 private audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
50
60
75
57
84
LEFT
40
45
50
70
51
84

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  Where hearing loss is at Level II in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

A May 2015 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
45
55
75
53
88
LEFT
45
50
60
70
56
84

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  Where hearing loss is at Level II in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

There is no evidence demonstrating that the Veteran's hearing loss meets the criteria for an initial compensable rating.  See 38 C.F.R. § 4.85.

The preponderance of the evidence is against the claim for an initial compensable disability rating for hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected hearing loss is manifested by signs and symptoms such as difficulty communicating and hearing noises, especially during tinnitus flare-ups and ear infections.  See VA examinations (February 2009, February 2012); Dr. Yoon (October 12, 2012); Substantive appeal (June 25, 2015); Board hearing transcript (December 2015).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The Veteran is in receipt of separate disability ratings under Diagnostic Code 6100, which provides a disability rating on the basis of hearing impairment; Diagnostic Code 6260, which provides a disability rating on the basis of tinnitus; and Diagnostic Code 6200 provides a disability rating on the basis of otitis media (ear infection).  The Veteran's symptoms ultimately result in hearing impairment.  Throughout the pendency of the appeal, state-licensed audiologists have consistently reported that the Veteran's audiometric testing data appropriately represents his current hearing impairment.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's hearing loss because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's hearing loss, referral for extraschedular consideration is not required.

Further, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), while service-connected tinnitus and otitis media appear to contribute to the Veteran's hearing loss, the combined effect of the conditions is hearing impairment, which is contemplated by the current rating under Diagnostic Code 6100.  Accordingly, as Diagnostic Code 6100 captures the effect of the service-connected disabilities (hearing impairment) this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  Rating boards should submit to the Director of Compensation and Pension Services (Director), for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

The Veteran is currently service-connected for nerve entrapment syndrome associate with status post right inguinal hernia repair, rated 10 percent disabling; a  scar, rated 10 percent disabling; tinnitus, rated 10 percent disabling; otitis media, rated 10 percent disabling; and scarring and hearing loss, rated noncompensably disabling.  His total disability rating is 30 percent.

Here, the record shows the Veteran does not meet the threshold criteria for TDIU on a schedular basis and that the Director denied entitlement to TDIU on an extraschedular basis in September 2015.  However, the Board finds that it is at least as likely as not that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Following separation from service, the Veteran performed office work for the government until his retirement in 1996.  He completed six years of college education.  See Claim (December 14, 2011).

As to physical work, the VA and private examiners find, and the Board agrees, that the Veteran's service-connected nerve entrapment syndrome associate with status post right inguinal hernia repair precludes him from physical work.  Dr. O'Dea, who has treated the disability for more than 15 years, reports that the Veteran has reached his maximal improvement.  See Dr. O'Dea (February 3, 2015).  Dr. O'Dea and the VA examiners agree that the disability causes chronic pain and giving way of the right lower extremity that results in severe difficulty walking, standing, lifting, and climbing and requires daily pain medication and physical therapy.  The July 2010 and February 2015 VA examiners opined that the Veteran would be restricted from doing work that involved lifting more than 20 pounds, bending, prolonged standing or walking, climbing ladders, or walking on incline.  Additionally, the February 2012 VA examiner opined that the Veteran would be restricted from work that involved operating machinery with foot pedals.

As to sedentary work, there is conflicting evidence as to whether the Veteran's service-connected disabilities preclude sedentary work.

On the one hand, Dr. O'Dea explained that the Veteran's tinnitus, hearing loss, and otitis media result in difficulty sleeping and concentrating.  See Dr. O'Dea (March 17, 2010).  The February 2012 VA examiner opined that "with the degree of chronic pain [the Veteran] is now experiencing [] he would have great difficulty focusing on specific tasks and focusing on attention to detail."  During the December 2015 hearing, the Veteran elaborated on the severe sleep deprivation and inability to concentrate due to pain and tinnitus.  In February 2012, a VA audiologist opined that the Veteran cannot perform jobs that require acute hearing or hearing for safety.  Dr. Lauretano, an ENT specialist; Dr. Lundquist, who has treated the Veteran for over 20 years; and Dr. O'Dea agree that the Veteran is unable to perform any type of work due to his service connected disabilities.

On the other hand, the February 2012 and February 2015 VA examiner's concluded that the Veteran is capable of part-time sedentary employment.  The February 2015 VA examiner explained that the Veteran is fully self-care, drives locally, pays bills, has no problems with memory and attention, is able to maintain simple chores in his home that do not require heavy physical work, is not on opioid or other type medication that affects mental alertness, and has no issues with fine motor skills of upper extremities.

Although the opinions of the February 2012 and February 2015 VA examiner are at odds with those of the other VA examiners and Dr. Lauretano, Dr. Lundquist, and Dr. O'Dea, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At best, the unfavorable evidence shows that the Veteran is able to perform part-time sedentary work.  However, it is unclear whether the Veteran could utilize his prior office-work experience in light of his inability to concentrate.  


The evidence with respect to whether the Veteran's service-connected disabilities preclude him from sedentary work is in equipoise.  Accordingly, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  Thus, a TDIU on an extraschedular basis is warranted.


ORDER

An initial compensable disability rating for hearing loss is denied.

A TDIU is granted.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


